Judgment, Supreme Court, New York County (Bruce Allen, J., at suppression hearing; William Leibovitz, J., at plea and sentence), rendered March 17, 2000, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 5V2 years to life, unanimously reversed, on the law, defendant’s conviction vacated, his suppression motion granted, and the matter remanded for further proceedings.
Since he was arrested as the result of a suspicionless stop of the livery cab in which he was a passenger at a police roadblock similar to the one found unconstitutional in People v Jackson (99 NY2d 125 [2002]), defendant’s motion to suppress the fruits of that search should have been granted. We find that this issue was sufficiently preserved. Concur — Nardelli, J.P., Tom, Andrias, Sullivan and Friedman, JJ.